Mr. President UN Secretary-General Excellencies Distinguished Delegates
At the outset allow me to share warm greetings from the Government and the people of the Republic of Kiribati. In the name of the Almighty God, I begin by sharing his peace and blessings. Kam na bane n Mauri!
Acknowledgement
Mr. President,
I join previous speakers in congratulating you, on your election to the Presidency of the 75th Session of the United Nations. I wish you every success as you guide our deliberations by making the United Nations of family relevant to all members.
On this note, I wish to assure you of Kiribati’s full support, as you discharge your duties for the Assembly, and avail my Government’s commitment, both morally and in kind, in particular for initiatives that seek to make our planet earth, a resilient, healthier, and safer home. This is the core of Kiribati’s Vision for 20 Years (KV20) in line with our efforts to implement our agreed 2030 Agenda.
Contextualizing the Theme
Mr. President,
The theme for this 75th session, reminds us that the effectiveness of our individual national agendas, can be greatly enhanced through stronger global cooperation. By reaffirming our collective efforts to enhance links between our governments, our multilateral institutions, we can work together to create a resilient, healthy and peaceful future for our respective peoples. This is critical, especially with the emergence of unprecedented challenges such as climate change, natural disasters and the recent COVID-19 pandemic.
Mr. President,
On this note, I would like to express my deepest condolences to our brothers and sisters around the world who are suffering from the impacts of the global pandemic. These are difficult and uncertain times, which calls for stronger cooperation and reminds us of the strength we have in unity. It also reminds us of the United Nations we need- one that can step up in difficult and challenging times. A United Nations that undertakes to deliver and coordinate assistance and support. In particular to our most vulnerable communities and the least developed amongst us, through its agencies, programs and multilateral systems, in a coordinated and timely manner.
It also extends to all of us, as individual sovereign States; as global corporations; as non-government and civil society organizations; as cities, towns and villages; as families and individual human beings. From small islands in the Pacific, to megacities and metropolitans in Europe and America. We have a calling as Leaders to work together to address our most pressing global challenges.
Mr. President,
During this difficult time, our remoteness and isolated location has allowed my country to be among the few fortunate nations, currently free from the reaches of this virus. But that has been our only advantage. The temporary suspension of flights into Kiribati, and strict measures to contain our borders from the virus, has also resulted in unprecedented challenges. Many of our nationals are currently stranded in other countries such as Fiji, New Zealand and Australia, as well as other parts of the world, due to the containment measures imposed to limit the spread of this deadly virus. I am thankful to these Governments for the cooperation and support they have given to my people as they await repatriation to their home country. While many countries have already begun to repatriate their nationals, my Government remains in crisis due to the absence of adequate infrastructure and capacity to isolate our nationals upon their return. A few months ago, I declared a State of Public Health Emergency, calling for assistance from our partners to enhance and strengthen our public health sector and to assist with any other necessary actions required to mitigate the economic and social shocks of COVID-19.
Mr. President,
I am optimistic that we can overcome this challenge, if we work together, as members of the United Nations family. My government remains grateful for the support of our development partners namely Australia, New Zealand, China, Japan, the World Bank and the Asian Development Bank, contributing 12.5 million AUD towards our preparations and efforts to mitigate the economic and social impacts emerging at the onset of the COVID-19 pandemic.
We also acknowledge the support provided by the United Arab Emirates through its assistance package to the Pacific; and the Government of India through the United Nations India Partnership Fund; the Canadian Fund for Local Initiatives response to COVID-19; and USAID for the donation of ventilators; and the medical supplies and protective equipment delivered through the Pacific humanitarian air service- funded by Australia, UN agencies, the Red Cross and USAID.
Mr. President, I remain grateful and optimistic in the strength and partnership of our United Nations family. In challenging times, such partnerships are needed more than ever, and I implore our UN family who are able to do so, to increase their support to confront COVID — a future that focuses on poverty alleviation, social inclusion, and leaves no one behind
Mr. President
As leaders, we are charged with a noble responsiblity to take action today, to shape the future of tomorrow. Poverty and inequality remains humanity’s biggest dilemma and challenge. The social and economic security of any nation can only be strengthened, if the support system begins at home. It is therefore critical, that the UN programs targets the family, at a household level, from where the fragmentation of values, draws a fault line in our societies.
Like other governments, our people are our most precious resource. During these difficult times, the protection and welfare of the most vulnerable individuals and groups take centre stage. We are providing COVID-19 Relief Packages for laid off workers, State-owned Enterprises and the Private Sector, together with a food buffer. At the same time, we increase senior citizens’ support, copra price and general unemployment benefits.
As part of our policy for the next four years, my Government will be providing social welfare to certain age groups which are deemed to be the most vulnerable and disadvantaged in our efforts to improve the social and economic wellbeing of our citizens.
As my government undertakes its task for our people, we implore the United Nations to also do its part. Alleviating poverty is a complex undertaking and a challenging feat, which is duly recognized in the 17 goals of our 2030 Agenda. However, in times like this, we need accelerated action, and coordinated efforts, to target assistance to our most disadvantaged groups, marginalized communities and the least developed amongst us; as they remain most vulnerable, especially during global pandemics.
This is the future we want. A future in which development is inclusive and measured by the percentage of the population lifted-up across the poverty line, to live secure and healthier lives. And congruent with the ever-powerful motto of our 2030 agenda- a future that leaves no one behind.
Accordingly, I believe that the real and true test of the success of multilateralism, and that of our United Nations family, lie not in the measure of the number of treaties concluded or resolutions adopted, nor number of countries that graduate from the list of least developed countries; but rather on how the most vulnerable, disadvantaged, and least developed peoples, can get targeted support to ensure they are less compromised during the onset of global pandemics such as COVID-19. We need a United Nations that embraces these challenges.
Mr. President,
Blessed with a large ocean, Kiribati depends on the sea for livelihood. A common trait we share with our Blue Pacific family. For us, the sea is our identity and how we define ourselves and how we trace our roots, cultures and traditions. It is also the cornerstone of our economies.
We have a large EEZ and hence depend on fishing as our primary source of income, accounting for more than 70 per cent of total annual revenue. Being a volatile resource, we need to affirm our strategic intent of reinvesting more to maximize revenue to buffer the uncertainty posed by COVID-19
COVID-19 has created an unprecedented situation worldwide resulting in the closure of borders, both airports and seaports. This has presented a complicated situation for maritime transport and commercial activity, particularly for seafarers. Closure of borders have rendered ships unable to change crews forcing seafarers to stay on-board for extended periods of time and thus subjecting them to various health issues.
With current border restrictions around the world, our seafarers are effectively stranded both on land and at sea, unable to embark on ships to work and unable to disembark at other ports. In our efforts to address this issue, on 26 August 2020, my Government declared seafarers as key workers in response to the calls made by the IMO and the UN Secretary-General.
To this effect, I wish to make a call for the support of UN family and partners for assistance in fulfilling our commitment for the safety of all seafarers around the world, and their families and economies who depend on them.
A future that is resilient to the impacts of Climate Change
Mr. President,
Of great importance to Kiribati and our Blue Pacific is without question, the alarming dilemma of our present time, climate change. To this end, my Government continues to implement critical projects to build resilience, including the Peacebuilding Fund’ climate security project, which I launched in Kiribati earlier this month. In solidarity with our Pacific Islands Forum family, we also remain committed to securing our maritime boundaries, amid the impacts of climate change. This is a matter of sovereignty.
Equally, we underscore the importance of countries managing their own upper airspace, in line with the requirements of ICAO, relating to effective administration, capacity and safety. My government is committed to invest into our aviation capability and strengthen internet connectivity through fibre optic cable technology and welcome any support from our development partners and the UN family.
While COVID-19 is our immediate crisis, we must continue to work on the other challenges that confront us all, in particular climate change, which presents the single greatest threat to the livelihood, security and wellbeing of the Pacific and its peoples, as declared by Forum Leaders in the Kainaki II Declaration in 2019 and the Boe Declaration in 2018.
Conclusion
Mr. President
When I am asked to define the future that my people want, it remains for me to convey that Kiribati wants an uncompromised future. A future that is secure and certain. A future that seeks to make our planet earth, a resilient, healthier, and safer home. A future in which national plans such as the KiribatiVision for 20 Years (KV20), are enhanced by multilateral policies such as the 2030 Agenda. A future where our United Nations family continue to deliver and coordinate assistance and support, in particular to our most vulnerable communities and the least developed amongst us, in a coordinated and timely manner. A future in which development is inclusive and measured by the percentage of the population lifted up across the poverty line, to live secure and healthier lives; congruent with the ever-powerful motto of our 2030 agenda, to leave no one behind.
Mr. President,
The future may be a vision, but it is a vision I believe can come true. And by seeing all the support that Kiribati has received from our UN family in these challenging times, I remain optimistic of this vision.
Mr. President,
I believe that the transformation called for in our theme is a call for more action and less words. If every nation, acts accordingly along this path of alignment, with the right heart and soul, then there is a good chance of the whole world moving forward towards inclusive social development, for all by the end of 2030.
I conclude, by sharing with us all our traditional blessings: Te Mauri, Te Raoi ao Te Tabomoa, meaning Health, Peace, and Prosperity.
Thank you.